Honorable C.J. Wilde
    County Auditor
    Nuecei3County
    Corpus Christi, Texas
.
    Dear Sir:                          Opinion No. O-4451
                                       ,Re: Is it possible to have
                                            the Commissioners' Court
                                            to designate an additional
                                            bank to act as County Depos-
                                            itory in order that all funds
                                            mentioned herein may be ex-
                                            pended by the Issuance of one
                                            check for the Hospital Com-
                                            mittee for each separate ex-
                                            penditure?
                Your letter of February 19, 1942, requesting the opinion
    of this department on the above stated question reads as follows:
               "During the latter part of 1941 Nueces
          County and the City of Corpus Christ.3voted
          and issued $5OO,OCO.O0 of Bonds each. This
          amount was supplemented by a grant of $5OO,OQO.O0
          from the U.S. Government, the proceeds of which
          were for the construction of a 250 bed hospital
          to be owned and operated by Nueces County and the
          City of Corpus Chrlsti.
               "Inasmuch as all construction work under
          the supervision of the Government Engineers Is
          usually handled by one agency, the problem con-
          fronting Nueces County, at this time, Is that
          of placing of funds on deposit with some other
          bank than the regular County depository. Would
          It be possible to designate another bank as an
          additional depository for the County in which
          bank there could be deposited a County's pro-
          ceeds from the sale of bonds, namely: $500,000.00.
lion.C.J. Wilde, page 2, NQ. o-4451

       If this could be done It would expedite the han-
       dling of the funds In that a Hospital Committee
       appointed and given full authority by the City
       of Corpus Christ1 and the Commissioners1 Court
       of Nueces County, Texas. The approval of the
       monthly estimates would, of course, be passed
       on by the County Auditor's office and the Treas-
       urer's office, so, even though the actual check
       might be issued for the expenditures, would not
       have shown thereon the signature of the County
       Auditor or the Countv Treasurer, yet at the same
       time both of theabove mentioned parties would
       have knowledge of the fact through the checking
       of the estimates presented for payment.
            "In connection with the foregoing, I have
       pleasure In enclosing herewith a certified copy
       of Resolution passed by the Commisslonerst Court
       of Nueces County on February 19, 1941, vesting
       In the Hospital Committee all power legally pos-
       sible for said committee to have direct control of caid
       construction, operation and maintenance of said hospital.
            "We would therefore, be pleased to have
       you advise us whether or not it is possible to
       have the Court designate an additional bank to
       act as County Depository in order that all funds
       may be expended by the issuance of one check by
       the Hospital Committee for each separate expen-
       diture."
            The procedure for the selection of a County Depository is
described in Vernon's Annotated Civil Statutes, namely, Articles 2544-
2558. These statutes alsopertain to the application, selection, des-
ignation, and quallflcaLion of county depositories.
            Article 2544, Vernon's Annotated Civil Statutes, expressly
authorizes and requires the commissioners1 court of each county, at
the February Regular Term thereof next following each general election
to enter into a contract with any banking corporation, association or
individual banker of such county for the depositing of public funds of
such county in such bank or banks.
            Article 2555, Vernon's Annotated Civil Statutes, provides
that "if for any reason, no selection of a depository may be made at
the time provided by law, the commissloners~ court may, at any subsequent
time after twenty days notice select a depository or depositories in
the manner provided for such selection at the regular term; and the
   .   .


           i


Hon. C.J. Wilde; page 3, No. O-4451

depository or depositories so selected shall remain the depository or de-
positories until the next regular term for selecting the depository, un-
less the order selecting and naming such depository be revoked for law-
ful reasons."
            Article 2558 provides, In effect, If there be no bank or banks
situated In the county that seeks to be designated as county depository,
then and In that event the commissionersI court shall be authorized to
advertise for application from banks in adjolnlng counties or any other
counties in this State in the manner provided by law of this State with
reference to advertising in the counties desiring such depositories.
             This department heretofore has held in Opinion No. 0-3832
that the commissioners* court has the legal authorlty. r-tthe proper time
designated by statutes, to designate as many banks in the county as they
think proper as depositories, and to keep the county money In each of the
banks SO designated, when said banks are qualified as county depository
under the above~mentioned statutes.  We enclose a copy of this opinion for
y,our information.

            The withdrawal of funds from the depositories Is regulated
by the statutes. (Articles 2552-2553 and 2554, Vernon's Annotated Civil
Statutes). Money deposited In county depositories may be paid to treas-
urers entitled to receive the same. When any warrant drawn by the proper
authorities is presented to the county treasurer the warrant should be
endorsed by the county treasurer as prescribed by Article 2554, Vernon's
Annotated Civil Statutes, and delivered to the payee and the payee should
present the warrant to the depository forpayment. In connection with
the foregoing we call your attention to our Opinion No. O-4462, a copy
of which is enclosed herewith.
            Apparently the main question to be determined in your Inquiry,
is whether or not the commissioners1 court Is authorized to empower or
authorize the Hospital Committee to Issue checks against the county de-
pository drawn upon the funds above mentioned for certain expenditures
in connection with the construction of the above mentioned hospital,
            After a careful search of the statutes, we have failed to find
any statute expressly or by lmpllcatlon authorizing such prooedure. There-
fore, we respectfully answer the above stated question In the negative. It
is our further opinion that withdrawals of funds from county depositories
must be in compliance with Article 2552, 2553, and 2554.
               Trusting that the foregoing fully answers your inquiry, we are
APPROVED APR 22, 1942                        Yours very truly
/s/ Grover Sellers                           ATTORNEY GENERAL OF TEXAS
FIRST ASSISTANT ATTORNEY GENERAL
                        APPROVED OPINION     By /s/ Ardell Williams
AW*LM*bk
  . .     ENCLOSURES                                Assistant
                               BWB, CHAIRMti